Case 1:19-cr-00059-LO Document 168-4 Filed 11/23/20 Page 1 of 3 PagelD# 1356

CERTIFICATE OF AUTHENTICITY OF DATA COPIED
FROM AN ELECTRONIC DEVICE AND STORAGE MEDIUM PURUSANT TO
FEDERAL RULE OF EVIDENCE 902(14)

I, Charlette L. Baker, hereby declare and certify:

Ls Tam over 18 years of age, and I am currently employed by the Federal Bureau of
Investigation as a Supervisory Information Technology Specialist / Forensic Examiner (ITS-FE).
I have — employed by the FBI for over 41 years.

2. As an ITS-FE with the FBI, I specialize in digital forensics, and J] am responsible
for conducting digital forensic examinations in support of criminal investigations. I have
extensive training and experience in both making images of digital devices (e.g., computer hard
drives, external storage devices, thumb drives, and CDs/DVDs) extracting data from digital
devices (e.g., mobile phones), and examining and reporting relevant information found on such
devices to criminal investigators and the U.S. Attorney’s Office. In particular, I have attended
trainings from Access data, SANS, and FBI on imaging devices. I have conducted over 250
forensic examinations of digital devices in the course of my career, and I have made more than
100 images of, or extractions from, digital devices, including computers, external storage
devices, and mobile phones.

3 In addition, I am proficient in the use of commercial forensic software, such as the
software used during the course of this investigation, including: Access Data’s Forensic Toolkit
(AD Lab), Access Data’s FTK Imager, Cellebrite’s Universal Forensic Extraction Device
(UFED), and Cellebrite Physical Analyzer.

4, I am qualified to authenticate the digital images referenced in this Paragraph
because of my experience and training, and because I created each of the digital images or

extractions listed below:

GOVERNMENT
EXHIBIT

Yd

 
Case 1:19-cr-00059-LO Document 168-4 Filed 11/23/20 Page 2 of 3 PagelD# 1357

 

Original Device Date of Image Image Identifier

 

Western Digital hard drive
(Model: WD-5000AAKS60Z1A0) 08/09/2014 HQB000184
S/N WCAWFFA653019

 

 

 

 

 

 

 

 

Samsung Galaxy Note II SCH-1605 08/09/2014 HQB000162
16GB PNY thumb drive 08/09/2014 HQB000163
DataStick Pro thumb drive 08/09/2014 HQB000165

5 All of the devices referenced above were imaged using specialized forensic tools

and software. In my training and experience, forensic software and tools create accurate and
reliable images of digital devices, and I have regularly relied on these tools to create accurate and
reliable images of digital on

6. When imaging the digital drives referenced in Paragraph 4, a “write blocker” was
used, which is a piece of equipment or software that is especially designed to prevent the
imaging process from changing or otherwise affecting any of the data on the device.
Specifically, a Linux Boot CD was used to write block HQB000184 and Digital Intelligence
Write Blocker, S/N 0108C14C0738, was used to write block HQB000163 and HQBO000165. :
Because write protection was used, I know that the original digital devices were not altered
during the imaging process. HQB000162 is identified as a cell phone and therefore no write
blocker was used for the extraction of data.

Fe When the initial image or extraction of each digital device listed in Paragraph 4
was created, a hash and a verification hash were obtained to sonfien: that each image or

extraction was an exact duplicate of the original digital device. A hash is essentially a digital
Case 1:19-cr-00059-LO Document 168-4 Filed 11/23/20 Page 3 of 3 PagelD# 1358

fingerprint of electronic evidence. Ifa single bit or character on a drive or other digital file is
changed, the hash value of the entire drive will change. Because the hash of the original digital
device and the hash of the image or extraction are identical, I know that the images were exact
duplicates of the original drives.

8. Based on my training, experience, and my regular use of the tools and methods of
imaging described above, I know that the imaging process created true duplicates of the original
devices identified in Paragraph 4.

I declare, under penalty of perjury under the laws of the United States of America
pursuant to 28 U.S.C. § 1746, that the foregoing information is true and correct. I further state
that this certification is intended to satisfy Rule 902(14) of the Federal Rules of Evidence.

Executed this 10th day of November in 2020.

Yule Prope

Charlette L. Baker
